UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 NICHOLAS II, INC. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/11 Date of Reporting Period: 12/31/10 Item 1. Schedule of Investments. NICHOLAS II, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF 12/31/2010 VALUE COMMON STOCKS 94.31% Consumer Discretionary - Auto & Components 1.27% 235,000 Gentex Corporation $ 6,946,600 Consumer Discretionary - Durables & Apparel 2.14% 180,000 Jarden Corporation 5,556,600 130,000 Tupperware Brands Corporation 6,197,100 11,753,700 Consumer Discretionary - Media 0.73% 100,000 DIRECTV - Class A * 3,993,000 Consumer Discretionary - Retail 9.43% 300,000 Aaron's, Inc. 6,117,000 120,000 CarMax, Inc. * 3,825,600 70,000 Guess?, Inc. 3,312,400 112,100 Kohl's Corporation * 6,091,514 330,000 LKQ Corporation * 7,497,600 95,000 Nordstrom, Inc. 4,026,100 115,000 O'Reilly Automotive, Inc. * 6,948,300 180,000 PetSmart, Inc. 7,167,600 150,000 TJX Companies, Inc. (The) 6,658,500 51,644,614 Consumer Discretionary - Services 2.57% 155,000 Darden Restaurants, Inc. 7,198,200 140,000 Yum! Brands, Inc. 6,867,000 14,065,200 Consumer Staples - Food, Beverage & Tobacco 3.32% 115,000 Hormel Foods Corporation 5,894,900 110,000 McCormick & Company, Inc. 5,118,300 110,000 Ralcorp Holdings, Inc. * 7,151,100 18,164,300 Energy 5.05% 55,000 Cameron International Corporation * 2,790,150 35,000 Concho Resources Inc. * 3,068,450 100,000 Continental Resources, Inc. * 5,885,000 100,782 Kinder Morgan Management, LLC * 6,740,296 130,000 Petrohawk Energy Corporation * 2,372,500 50,000 Range Resources Corporation 2,249,000 200,000 Weatherford International Ltd. * 4,560,000 27,665,396 Financials - Banks 2.15% 95,000 Comerica Incorporated 4,012,800 102,637 Commerce Bancshares, Inc. 4,077,768 60,000 Cullen/Frost Bankers, Inc. 3,667,200 11,757,768 Financials - Diversified 5.61% 67,500 Affiliated Managers Group, Inc. * 6,697,350 185,000 Eaton Vance Corp. 5,592,550 140,000 MSCI Inc. * 5,454,400 230,000 Raymond James Financial, Inc. 7,521,000 85,000 T. Rowe Price Group, Inc. 5,485,900 30,751,200 Financials - Insurance 2.38% 230,000 Brown & Brown, Inc. 5,506,200 217,000 Willis Group Holdings PLC 7,514,710 13,020,910 Financials - Real Estate 0.56% 60,000 Digital Realty Trust, Inc. 3,092,400 Health Care - Equipment 5.58% 372,000 Allscripts Healthcare Solutions, Inc. * 7,168,440 205,000 DENTSPLY International Inc. 7,004,850 80,000 IDEXX Laboratories, Inc. * 5,537,600 160,000 ResMed Inc. * 5,542,400 125,000 St. Jude Medical, Inc. * 5,343,750 30,597,040 Health Care - Pharmaceuticals & Biotechnology 7.06% 85,000 Allergan, Inc. 5,836,950 115,000 Covance Inc. * 5,912,150 190,000 Gilead Sciences, Inc. * 6,885,600 47,500 Mettler-Toledo International Inc. * 7,182,475 Page 1 105,000 Teva Pharmaceutical Industries Ltd. 5,473,650 133,920 Thermo Fisher Scientific Inc. * 7,413,811 38,704,636 Health Care - Services 2.08% 25,000 Cerner Corporation * 2,368,500 27,500 DaVita, Inc. * 1,910,975 305,000 VCA Antech, Inc. * 7,103,450 11,382,925 Industrials - Capital Goods 9.22% 250,000 AECOM Technology Corporation * 6,992,500 210,000 AMETEK, Inc. 8,242,500 128,000 Fastenal Company 7,668,480 237,500 IDEX Corporation 9,291,000 165,000 Pentair, Inc. 6,024,150 105,000 Snap-on Incorporated 5,940,900 120,000 Westinghouse Air Brake Technologies Corporation 6,346,800 50,506,330 Industrials - Commercial Services & Supplies 3.98% 110,000 IHS Inc. - Class A * 8,842,900 115,000 Manpower Inc. 7,217,400 250,000 Ritchie Bros. Auctioneers Incorporated 5,762,500 21,822,800 Industrials - Transportation 4.86% 80,000 C.H. Robinson Worldwide, Inc. 6,415,200 143,000 Expeditors International of Washington, Inc. 7,807,800 140,000 Landstar System, Inc. 5,731,600 315,000 UTi Worldwide Inc. 6,678,000 26,632,600 Information Technology - Hardware & Equipment 6.39% 185,000 FLIR Systems, Inc. * 5,503,750 125,000 Harris Corporation 5,662,500 170,000 Juniper Networks, Inc. * 6,276,400 330,000 Molex Incorporated - Class A 6,227,100 300,000 QLogic Corporation * 5,106,000 163,750 Zebra Technologies Corporation - Class A * 6,220,863 34,996,613 Information Technology - Semiconductors & Semiconductor Equipment 6.58% 215,000 Altera Corporation 7,649,700 195,000 Avago Technologies Limited 5,551,650 150,000 Linear Technology Corporation 5,188,500 288,750 Microchip Technology Incorporated 9,878,137 140,000 Skyworks Solutions, Inc. * 4,008,200 130,000 Xilinx, Inc. 3,767,400 36,043,587 Information Technology - Software & Services 10.10% 135,000 Accenture plc - Class A 6,546,150 100,000 Akamai Technologies, Inc. * 4,705,000 110,000 ANSYS, Inc. * 5,727,700 115,000 BMC Software, Inc. * 5,421,100 209,499 Fidelity National Information Services, Inc. 5,738,177 135,937 Fiserv, Inc. * 7,960,471 26,000 MasterCard Incorporated - Class A 5,826,860 215,000 Paychex, Inc. 6,645,650 165,000 Teradata Corporation * 6,791,400 55,362,508 Materials 3.25% 40,000 Air Products and Chemicals, Inc. 3,638,000 241,400 Bemis Company, Inc. 7,884,124 125,000 Ecolab Inc. 6,302,500 17,824,624 TOTAL COMMON STOCKS (cost $337,193,516) 516,728,751 SHORT -TERM INVESTMENTS 5.70% Commercial Paper - 5.40% $ 1,400,000 Hitachi Capital America Corp. 01/03/11, 0.33% 1,400,000 1,325,000 UnitedHealth Group Incorporated 01/03/11, 0.40% 1,325,000 2,000,000 Covidien International Finance S.A. 01/04/11, 0.30% 1,999,983 875,000 Wisconsin Energy Corporation 01/04/11, 0.28% 874,993 1,000,000 Sara Lee Corporation 01/05/11, 0.30% 999,983 700,000 Volkswagen of America, Inc. 01/05/11, 0.33% 699,987 1,075,000 Wisconsin Energy Corporation 01/05/11, 0.30% 1,074,982 1,475,000 BMW US Capital, LLC 01/06/11, 0.38% 1,474,953 1,125,000 Volkswagen of America, Inc. 01/06/11, 0.34% 1,124,968 2,000,000 Wisconsin Electric Power Company 01/06/11, 0.20% 1,999,967 Page 2 1,000,000 Hitachi Capital America Corp. 01/07/11, 0.33% 999,963 835,000 Volkswagen of America, Inc. 01/07/11, 0.33% 834,969 1,000,000 Hitachi Capital America Corp. 01/10/11, 0.33% 999,936 600,000 Hitachi Capital America Corp. 01/10/11, 0.33% 599,962 1,425,000 Mitsubishi International Corporation 01/11/11, 0.23% 1,424,927 1,425,000 Volkswagen of America, Inc. 01/11/11, 0.32% 1,424,899 800,000 Volkswagen of America, Inc. 01/12/11, 0.33% 799,934 1,000,000 BMW US Capital, LLC 01/14/11, 0.33% 999,899 1,000,000 Philip Morris International Inc. 01/18/2011, 0.21% 999,913 1,350,000 Hitachi Capital America Corp. 01/20/11, 0.33% 1,349,790 1,000,000 BMW US Capital, LLC 01/21/11, 0.38% 999,810 1,500,000 Coca-Cola Enterprises Inc. 01/21/11, 0.26% 1,499,805 775,000 General Mills, Inc. 01/24/11, 0.32% 774,856 1,225,000 BMW US Capital, LLC 01/25/11, 0.38% 1,224,716 1,650,000 Volkswagen of America, Inc. 01/28/11, 0.32% 1,649,633 29,557,828 Variable Rate Security - 0.30% 1,658,043 American Family Financial Services, Inc. 01/03/11, 0.10%(1) 1,658,043 TOTAL SHORT-TERM INVESTMENTS (cost $31,215,871) 31,215,871 TOTAL SECURITY HOLDINGS (cost $368,409,387) - 100.01% 547,944,622 OTHER LIABILITIES, NET OF ASSETS - (0.01)% (24,416 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $547,920,206 % OF NET ASSETS * NON-INCOME PRODUCING (1) Subject to a demand feature as defined by the Securities and Exchange Commission As of December 31, 2010, investment cost for federal tax purposes was $368,660,220 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (4,623,329 ) Net unrealized depreciation $179,284,402 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $ Level 2 - Commercial Paper 29,557,828 Variable Rate Security 1,658,043 Level 3 - None - Total $547,944,622 (1) See Schedule above for further detail by industry Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) NICHOLAS II, INC. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/04/11 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/04/11 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/04/11
